Title: To Thomas Jefferson from Robert Smith, 14 September 1804
From: Smith, Robert
To: Jefferson, Thomas


               
                  Sir,
                  Balt. Sep. 14. 1804—
               
               In answer to your favor of the 6th. I have to inform you that the Gun Boats are building at Boston, New-York, Philada, Balt. Washington Norfolk, Charleston & Savannah. I have found it would have been hazarding too much to attempt the building of them at any places excepting those where there were Navy agents, skilful superintendants & experienced Naval Constructors. After we shall have well satisfied ourselves as to the best model, we may have some built upon the Western Waters. And in that case an experienced person must be sent thither to superintend their construction. A circular letter some time since was sent to the several building places urging in strong terms the necessity of the utmost despatch. At Balt the Boat, it is expected, will be finished early in November. At the other places they ought to be ready sooner. I am, however, now preparing another circular to the several agents stating when the Boat will be built at Balt and expressing my expectation that all will be completed about the same time.
               
               As to the state of things at New-York I am, Sir, inclined to hope that some strong equinoctial rain will in the Course of this month force for a time the Brittish frigetes from our Shores and thus open a way for the departure of the French. And in this way we may and probably will be relieved from our present embarrassment. It is strange that so enlightened a government as that of Great Brittain should at such a crisis of her affairs continue these vexatious practices.
               I am pleased with the list of the Officers for our new Country. It is respectable and will, I think, have a Conciliating tendency.
               It is my intention to be at Washington about the first day of next Month;—but should it be necessary, I will with pleasure attend at an earlier day.
               Respectfully, Sir, I am Your Obt. Servt.
               
                  
                     Rt Smith
                  
               
            